DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments filed on November 19, 2020, with respect to the requirement for restriction/election filed on August 19, 2020 have been fully considered and are persuasive.  The restriction requirement has been withdrawn.

Claim Objections
Claims 2-5 and 8 are objected to because of the following informalities:
Claim 2 is depended on itself.  It is recommended to be changed to depend on claim 1.
Claims 3-5 are depended on themselves.  For the purpose of examination, claims 3-5 are all depended on claim 1.
Line 3 of claim 8 recites the limitation: “the component stage assembly”.  There is insufficient antecedent basis of this limitation in the claim.  It is recommended to be changed to read: “the stage assembly”.
Line 4 of claim 8 recites the limitation: “the user interface”.  There is insufficient antecedent basis of this limitation in the claim.  It is recommended to be changed to read: “a user interface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmieri et al. (U.S. Publication No.: 2015/0346108), hereinafter Palmieri ‘108.
Regarding claim 1, Palmieri ‘108 discloses a remote video inspection system (FIGS. 5-13) comprised of a remote video inspection hardware assembly and video inspection software system ([0039, 0111, 0115, 0116, 0121-0124, 0143]); wherein the remote video inspection hardware assembly is comprised of a camera ((375), [0044]; (600)/(640), [0091-0094]) and a stage assembly; wherein the stage assembly is comprised of a horizontal gimbal ((360), [0063-0066]), an outer gimbal ((310), [0055-0057]), and an inner gimbal ((330), [0057-0059]), a base plate ((210), [0047-0058]), and a component table ((315), [0060, 0061, 0066, 0094]).

Regarding claim 2, Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein Palmieri ‘108 further discloses that the horizontal gimbal, outer gimbal, and inner gimbal are combined to provide three axes of rotation ([0007, 0067, 0094, 0113]).

Regarding claim 3, Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein Palmieri ‘108 further discloses that the horizontal gimbal is comprised of a gear ring (FIG. 9, (360), [0063-0066]) and a horizontal gimbal motor ((380), [0065, 0066]) that provides power to the gear ring based on signals received from the video inspection software system ([0066]).

Regarding claim 6, Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein Palmieri ‘108 further discloses that the video inspection software system is comprised of local and remote components wherein the remote component of the video inspection software system is comprised of one or more remote clients with inspection controls (FIG. 13, (15), “…utilizes and controls the operation of device 100…”, [0118]; [0039, 0115, 0127, 0128]), one or more remote viewing interfaces ((30)/(32)/(34), “…one or more viewers…”, [0124]), and a log-in system (“…software modules 13 can be configured to execute…any other such user having the ability to execute a program…such as a network administrator…”, [0124]); and wherein the local component is comprised of a local controller (FIGS. 2, 6, (101), [0027-0031]; “…touch screen will allow for all control of the instrument to be handled from the screen…”, [0029]).

Regarding claim 7, Palmieri ‘108 discloses 	the remote video inspection system described in claim 6 wherein Palmieri ‘108 further discloses that the local controller is connected via a video connection to the camera (“…LCD screen will be able to show the customer the live view of the primary camera, secondary camera…”, [0031]; “…capture an image and/or video…can be displayed on display 101…”, [0091]) and to the horizontal gimbal motor, the outer gimbal motor, and the inner gimbal motor ([0027-0031]; “…touch screen will allow for all control of the instrument to be handled from the screen…”, [0029]).

Regarding claim 8, Palmieri ‘108 discloses the remote video inspection system described in claim 6 wherein Palmieri ‘108 further discloses that the remote client with inspection controls allows a remote user to view the video signal from the camera (“…update the information shown on the display 90…in real time, the updated position…”, [0143]; “…imaging module 62 causes the processor to receive the video signal from the primary camera 375 and the secondary camera and be displayed on the display screen 90…in real time…”, [0144]) and control the position of the stage assembly through interactive controls on a user interface (“…user interface indicator…moved along the user interface section 12 of display 90 to cause a signal to be delivered…to the motors that…control the gimbal assembly and the motion plate according to the user interaction with the user input device 14…”, [0140]).

Regarding claim 9, Palmieri ‘108 discloses the remote video inspection system described in claim 6, wherein Palmieri ‘108 further discloses: one or more remote viewing interfaces allowing a remote user to view the video without controlling the local hardware system ((30)/(32)/(34), “…one or more viewers…”, [0124]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmieri et al. (U.S. Publication No.: 2015/0346108) as applied to claims 1-3 and 6-9 above, and further in view of Palmieri et al. (U.S. Publication No.: 2014/0063485), hereinafter Palmieri ‘485.
Regarding claim 4:
	Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein the outer gimbal is comprised of an outer gimbal motor ((320), [0055, 0056]) where the outer gimbal motor provides power to the outer gimbal based on signals received from the video inspection software system ([0026, 0055]).
	Palmieri ‘108 does not specifically disclose an outer gimbal cam.
	Palmieri ‘485 teaches a gimbal (FIG. 6, (630), [0071]) mechanically connected to a gimbal motor ((660), [0072]) via a gimbal cam ((637), [0071, 0073])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Palmieri ‘485’s with the system taught by Palmieri ‘108 since the motors in both Palmieri ‘108 and Palmieri ‘485 are both servo motors, and Palmieri ‘485 is cited as an example of the structure of a gimbal servo motor.

Regarding claim 5:
	Palmieri ‘108 discloses the remote video inspection system described in claim 1 wherein the inner gimbal is comprised of an inner gimbal motor ((340), [0057, 0059]) where the inner gimbal motor provides power to the inner gimbal based on signals received from the video inspection software system ([0057, 0059]).
Palmieri ‘108 does not specifically disclose an inner gimbal cam.
Palmieri ‘485 teaches a gimbal (FIG. 6, (630), [0071]) mechanically connected to a gimbal motor ((660), [0072]) via a gimbal cam ((637), [0071, 0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Palmieri ‘485’s with the system taught by Palmieri ‘108 since the motors in both Palmieri ‘108 and Palmieri ‘485 are both servo motors, and Palmieri ‘485 is cited as an example of the structure of a gimbal servo motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852